PER CURIAM.
A review of the record discloses the existence of a genuine issue of material fact concerning the question of foreseeability. The existence of this issue is sufficient to preclude the entry of a Summary Judgment. Moore v. Morris, 475 So.2d 666 (Fla.1985); Holl v. Talcott, 191 So.2d 40 (Fla.1966); and Shaffran v. Holness, 93 So.2d 94 (Fla.1957). This issue must be presented to, and resolved by, the trier-of-fact.
In addition, it is clear that the “Impact Rule” is inapplicable to the facts herein. Lowd v. Cal Kovens Construction Corp., 546 So.2d 1087 (Fla. 3d DCA 1989).
Accordingly, the Summary Judgment entered in this cause is reversed and this case is remanded for further proceedings consistent herewith.
Reversed.